
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5810
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 28, 2010
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend title 18, United States Code, to
		  provide penalties for aiming laser pointers at airplanes, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Securing Aircraft Cockpits Against
			 Lasers Act of 2010.
		2.Prohibition
			 against aiming a laser pointer at an aircraft
			(a)OffenseChapter
			 2 of title 18, United States Code, is amended by adding at the
			 end the following:
				
					39A.Aiming a laser
				pointer at an aircraft
						(a)Whoever knowingly aims the beam of a laser
				pointer at an aircraft in the special aircraft jurisdiction of the United
				States, or at the flight path of such an aircraft, shall be fined under this
				title or imprisoned not more than 5 years, or both.
						(b)As used in this
				section, the term laser pointer means any device designed or
				used to amplify electromagnetic radiation by stimulated emission that emits a
				beam designed to be used by the operator as a pointer or highlighter to
				indicate, mark, or identify a specific position, place, item, or object.
						(c)This section does
				not prohibit aiming a beam of a laser pointer at an aircraft, or the flight
				path of such an aircraft, by—
							(1)an authorized
				individual in the conduct of research and development or flight test operations
				conducted by an aircraft manufacturer, the Federal Aviation Administration, or
				any other person authorized by the Federal Aviation Administration to conduct
				such research and development or flight test operations;
							(2)members or
				elements of the Department of Defense or Department of Homeland Security acting
				in an official capacity for the purpose of research, development, operations,
				testing or training; or
							(3)by an individual
				using a laser emergency signaling device to send an emergency distress
				signal.
							(d)The Attorney
				General, in consultation with the Secretary of Transportation, may provide by
				regulation, after public notice and comment, such additional exceptions to this
				section, as may be necessary and appropriate. The Attorney General shall
				provide written notification of any proposed regulations under this section to
				the Committees on the Judiciary of the House and Senate, the Committee on
				Transportation and Infrastructure in the House, and the Committee on Commerce,
				Science and Transportation in the Senate not less than 90 days before such
				regulations become
				final.
						.
			(b)Clerical
			 AmendmentThe table of sections at the beginning of
			 chapter
			 2 of title 18, United States Code, is amended by inserting
			 after the item relating to
			 section
			 39 the following new item:
				
					
						39A. Aiming a laser pointer at an
				aircraft.
					
					.
			3.Compliance with
			 PAYGOThe budgetary effects of
			 this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of
			 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Committee on
			 the Budget of the House of Representatives, provided that such statement has
			 been submitted prior to the vote on passage.
		
	
		
			Passed the House of
			 Representatives July 27, 2010.
			Lorraine C. Miller,
			Clerk
		
	
